            Case 19-11380
PERSONAL INFORMATION REDACTED
                                           Doc 28-3              Filed 07/26/19 Entered 07/26/19 12:16:26                                                          Desc Pay
                                                                     History       Page 1 of 1
                                                                          Ditech Financial LLC
                                                                               Centralized Bankruptcy Department
                                                                              POST PETITION WORKSHEET


                                                                                                                                                        Was PCN/POC      Was the Change
                                                               Payment Changes           Eff Date           P&I             Escrow           Total          filed?          Higher?
                                                                     POC                    5/1/2019 $       713.87     $       798.26   $   1,512.13   Yes              N/A
    Account #                                                     Change #1                                                              $         -    Yes
    Case #                19-11380                                Change #2                                                              $         -    Yes
    Filing Date           4/19/2019                               Change #3                                                              $         -    Yes
    Post Due Date          5/1/2019                               Change #4                                                              $         -    Yes
    Post Admin Claim?         No                                  Change #5                                                              $         -    Yes
    Post Admin Start                                              Change #6                                                              $         -    Yes
                                                                  Change #7                                                              $         -    Yes
                                                                  Change #8                                                              $         -    Yes
                                                                  Change #9                                                              $         -    Yes
                                                                  Change #10                                                             $         -    Yes
                                                                  Change #11                                                             $         -    Yes
                                                                  Change #12                                                             $         -    Yes
                                                                  Change #13                                                             $         -    Yes
                                                                  Change #14                                                             $         -    Yes
                                                                  Change #15                                                             $         -    Yes

                                                                Date Post Pmts.                                         Date Pre Pmts.
                         Amounts Due                               Received     Amt Received Difference                   Received     Arrears Pmts Payments Due         Pymt Amts Due
                            P&I        Escrow          Total
                 May-19         713.87        798.26    1512.13                                 0.00         1512.13                             0.00         5/1/2019          1512.13
                 Jun-19         713.87        798.26    1512.13                                 0.00         1512.13                             0.00         6/1/2019          1512.13
                  Jul-19        713.87        798.26    1512.13                                 0.00         1512.13                             0.00         7/1/2019          1512.13
                                  0.00          0.00         0.00                               0.00             0.00                            0.00
                                  0.00          0.00         0.00                               0.00             0.00                            0.00
                                  0.00          0.00         0.00                               0.00             0.00                            0.00
                                  0.00          0.00         0.00                               0.00             0.00                            0.00
                                  0.00          0.00         0.00                               0.00             0.00                            0.00
                                  0.00          0.00         0.00                               0.00             0.00                            0.00
                                  0.00          0.00         0.00                               0.00             0.00                            0.00
                                  0.00          0.00         0.00                               0.00             0.00                            0.00
                                  0.00          0.00         0.00                               0.00             0.00                            0.00
                                  0.00          0.00         0.00                               0.00             0.00                            0.00
                                  0.00          0.00         0.00                               0.00             0.00                            0.00
                                  0.00          0.00         0.00                               0.00             0.00                            0.00
                                  0.00          0.00         0.00                               0.00             0.00                            0.00
                                  0.00          0.00         0.00                               0.00             0.00                            0.00
                                  0.00          0.00         0.00                               0.00             0.00                            0.00
                                  0.00          0.00         0.00                               0.00             0.00                            0.00
                                  0.00          0.00         0.00                               0.00             0.00                            0.00
                                  0.00          0.00         0.00                               0.00             0.00                            0.00
                                  0.00          0.00         0.00                               0.00             0.00                            0.00
                                  0.00          0.00         0.00                               0.00             0.00                            0.00
                         $   2,141.61 $ 2,394.78 $     4,536.39 Amount Paid          $          -    $      4,536.39                     $       -            5/1/2019 $       4,536.39

                                                            Post Petition Due Date         5/1/2019
                                                                       Amount Due $       4,536.39
                                                                 Debtor Suspense $              -




                                                                                           Page 1
